Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al.(US 2017/0284063 A1) hereinafter Fukuda.
Regarding Claims 1-4 and 20-21 Fukuda teaches (Fig 2) a working machine comprising: a machine body (1); a traveling device (4)provided on the machine body (1) (Fig 45); a traveling motor (80)configured to provide power to the traveling device (4)and to be switched between a first speed and a second speed higher than the first speed (par.0097 see also Fig 3); a traveling operation member (14) to be operated by an operator (Fig 1); an operation detector (113) to detect an operation extent of the traveling operation member (14) (Fig 1,par.0108-110); a traveling pump (66A-B) driven in response to the operation extent to supply operation fluid to the traveling motor (80) (Fig 1); a revolution detector (111-112) to detect a motor revolving speed; and a controller  (110) configured to switch the traveling motor (80) from the second speed to the first speed when the motor revolving speed is equal to or less than a deceleration threshold, and then to switch the traveling motor (80)from the first speed to the second speed when the motor revolving speed is equal to or greater than a return threshold (Note: the controller is configured to switch from a first to a second speed or vise versa at any arbitrary speed including at the claimed threshold values by switching valve 90 to its different positions see par Fig 1 and par.0082 &0102. Further, changing of motor speed from first to second and vise versa as shown in Fig 4 can be done in response to set speed thresholds see Par.0148-0150).  As such, the deceleration threshold can be less than a return threshold or the deceleration threshold can be less than a first top revolving speed of the traveling motor switched to the first speed, for the operation extent of the traveling operation member or any other speeds, the controller is configured to switch the traveling motor from first speed to a second speed by adjusting the value of the valve (90).   
Regarding Claims 7 and 22 Fukuda teaches (Fig 6) a switch (115) coupled to the controller (110) (see fig 6) and configured to allow the operator to select whether the traveling motor (80) is switched between the first speed and a second speed (Fig 6 par.0207).
Regarding Claims 8-11 and 14-19 Fukuda teaches (Fig 2) a working machine comprising: a machine body (1); first and second traveling devices (4L, R) provided on the machine body (1); first and second traveling motors (80A-B) configured to provide power to the first and second traveling device (4L, R) respectively (Fig 45), and to be switched between a first speed and a second speed higher than the first speed (par.0097,Fig 3); a traveling operation member (14) to be operated by an operator (Fig 1); an operation detector (113) to detect an operation extent of the traveling operation member (Fig 1); first and second traveling pumps (66A-B) driven in response to the operation extent to supply operation fluid to the first and second traveling motor (80A-B), respectively; a revolution detector (111-112) to detect a first motor revolving speed of the first traveling motor (80)and a second motor revolving speed of the second traveling motor (80 B) (Fig 1); and a controller  (110) configured to switch both of the first and second traveling motors (80A-B) from the second speed to the first speed when the first traveling motor (80)rotates forward and the second traveling motor (80)rotates backward, and at least one of the first motor revolving speed and the second motor revolving speed is equal to or less than a first deceleration threshold (Note: the controller is configured to switch from a first to a second speed or vise versa at any arbitrary speed at any duirection including at the claimed threshold values by switching valve 90 to its different positions see par Fig 1 and par.0082 &0102. Further, changing of motor speed from first to second and vise versa as shown in Fig 4 can be done in response to set speed thresholds see Par.0148-0150).  As such, the deceleration threshold can be less than a return threshold or the deceleration threshold can be less than a first top revolving speed of the traveling motor switched to the first speed, for the operation extent of the traveling operation member or any other speeds, the controller is configured to switch the traveling motor from first speed to a second speed by adjusting the value of the valve (90).   
Allowable Subject Matter
Claims 5-6 and 12-13 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Double Patenting
Claims 1-2, 8-10, 14-16 and 20-21 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-10, 14-16 and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No.11,124,948 B2 (reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of the reference patent reads on Claims 1, 8, 9, 15, 16, 20 and 21 of the instant application and claim 9 of the reference patent reads on claims 2 and 10 of the instant application. 
Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/               Primary Examiner, Art Unit 3745